Title: To Benjamin Franklin from Edme-Sébastien Jeaurat, 13 November 1784
From: Jeaurat, Edme-Sébastien
To: Franklin, Benjamin


				
					A l’observatoire Royale ce 13 novembre 1784.
				
				M. Jeaurat de l’Academie Royale des Sciences à l’honneur de rendre ses hommages à Monsieur Franklin et le prie de vouloir bien faire passer à Boston le paquet ci joint pour Mr. Joseph Willard; c’est le volume de la connoissance des Temps pour 1787 que j’envoie à M. Joseph Willard.
			 
				Notation: Jeaurat 13 Nov. 1784—
			